DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    FREDERICK D. MENSING, III,
                           Appellant,

                                     v.

       CHRISTOPHER N. KIRRIE, CHRISTOPHER W. KIRRIE,
           ROBERT CHESTER KIRRIE, and FUFF, INC.,
                         Appellees.

                              No. 4D17-2537

                              [April 12, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312015CA000609.

  Frederick D. Mensing, III, Roseland, pro se.

  Christopher Hicks of the Law Office of Christopher A. Hicks, Vero
Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.